 

Exhibit 10.18
[MISSING IMAGE: lg_phibro-4clr.jpg] [lg_phibro-4clr.jpg]
May 6, 2019
Rob Aukerman
***
***
Dear Rob,
I am pleased to present an offer of employment to you with Phibro Animal Health
Corporation as President, North America Region, reporting to me.
Our offer to you is as follows:
Start Date
Your anticipated start date will be May 20, 2019. This date presumes that you
have satisfactorily cleared the pre-employment background check and substance
abuse test referred to below.
Location
You will be based out of your home office with the expectation that you will
travel to corporate headquarters as required.
Compensation
You will be compensated at the semi-monthly base salary rate of $18,750
(equivalent to $450,000 annually) less applicable deductions as required by law.
Your compensation is subject to periodic review per Company policy.
You are eligible to participate in the Pay for Performance Incentive Plan
beginning with our 2020 fiscal year commencing July 1, 2019. Your target bonus
will be 40% of your base salary (the Plan provides for a maximum payout of 60%
of your base salary). For fiscal years 2020, 2021 and 2022, you will be
guaranteed a minimum bonus payout of $50,000 each year. Bonuses are subject to
corporate performance, contingent on satisfactory individual performance and
subject to the approval of the Company’s Board of Directors. In order to receive
any bonus, you must be employed by the Company on the date the applicable bonus
is paid.
You will be provided with a vehicle allowance in the amount of $750/month
($9,000/year) less applicable taxes.
Retention Bonus
In addition to the compensation outlined above, you are eligible to receive a
retention bonus as follows:
On each of the following dates: June 1, 2020, June 1, 2021, and June 1, 2022,
$35,000 will be accrued on your behalf. Provided that you continue to be
employed with the Company as President, North America Region, through June 1,
2022, you will receive the retention bonus payment of $105,000 less applicable
deductions required by law payable in a lump sum cash payment in the first pay
period following June 1, 2022.
[MISSING IMAGE: ft_healthy-4c.jpg] [ft_healthy-4c.jpg]
 


--------------------------------------------------------------------------------

 

[MISSING IMAGE: lg_phibro-4clr.jpg] [lg_phibro-4clr.jpg]
May 6, 2019
Page 2

Termination
If your employment with the Company is terminated by the Company prior to
June 1, 2022, for reasons other than for Cause (as defined below), you will
receive the portion of your retention bonus in the amount accrued as of the date
of termination, contingent upon signing a form of General Release and
Acknowledgement (“Release”) provided by the Company by the 60th day following
the date of termination or such earlier date as set forth in the Release, which
cannot be revoked in whole or part (if applicable) by such date or such earlier
date as set forth in the Release (the date that the Release can no longer be
revoked is referred to as the “Release Effective Date”). For example, if you
were terminated on October 25, 2021, you would receive a $70,000 bonus,
contingent upon timely signing the Release.
Any payments pursuant to this provision shall be paid in a lump sum cash payment
less applicable deductions in the first pay period following the Release
Effective Date.
In the event your employment is terminated for “Cause,” the Company shall have
no further obligations under this Agreement. “Cause” shall be defined as:
(i) your continued and willful failure to materially perform your duties and
responsibilities under this Agreement after written notice and where such
failure is not cured within five (5) days of your receipt of such notice,
(ii) engaging in gross and willful misconduct including, but not limited to,
fraud or intentional misrepresentation, (iii) conviction of a felony (other than
traffic violations), habitual drunkenness or drug abuse, (iv) any violation of
your confidentiality or non-competition/non-solicitation obligations, or
(v) violation of any Company policy including but not limited to the Code of
Business Conduct and Ethics.
Section 409A of the Internal Revenue Code
It is the Company’s intention that all payments or benefits provided under this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and this Agreement shall be interpreted, administered and
operated accordingly. Notwithstanding anything to the contrary herein, the
Company does not guarantee the tax treatment of any payments or benefits under
this Agreement, including without limitation under the Code, federal, state,
local or foreign tax laws and regulations. To the extent that any severance
benefits are deferred compensation under Section 409A of the Code, and are not
otherwise exempt from the application of Section 409A, then, if the period
during which you may consider and sign the Release spans two calendar years, the
payment of severance benefits will not be made or begin until the later calendar
year. If a payment obligation under this Agreement arises on account of your
separation from service while you are a “specified employee” (as defined under
Section 409A of the Code and determined in good faith by the Company), any
payment of “deferred compensation” (as defined under Treasury
Regulation Section 1.409A-1(b)(1), after giving effect to the exemptions in
Treasury Regulation Sections 1.409A-1(b)(3) through (b)(12)) that is scheduled
to be paid within six (6) months after such separation from service shall accrue
without interest and shall be paid within 15 days after the end of the six-month
period beginning on the date of such separation from service or, if earlier,
within 15 days after the appointment of the personal representative or executor
of your estate.
Benefit Plan
You will be eligible to participate in the Company’s Benefit Plan, which
includes Health, Dental, Life and Disability Insurance after a 30-day waiting
period, and 401(k) Retirement and Savings Plan. Participation in these Plans is
subject to the terms and conditions of the Plans, and they are subject to change
at any time at the sole discretion of the Company. Please see the Summary of
Insurance and Benefits for more details.
Vacation
You are eligible for 20 vacation days per year and will begin to accrue that
time with your start date.
[MISSING IMAGE: ft_healthyanimals-4c.jpg] [ft_healthyanimals-4c.jpg]

 


--------------------------------------------------------------------------------

 

[MISSING IMAGE: lg_phibro-4clr.jpg] [lg_phibro-4clr.jpg]
May 6, 2019
Page 3

Holidays
Currently the Company provides employees with 8 holidays and 3 personal days
each year, for which you are eligible as of your start date.
Contingencies:
This offer is contingent upon:
•

A satisfactory result on a pre-employment background check and substance abuse
test. After receipt of your written acceptance of this offer, you will receive a
personal e-mail from HireRight that will provide you with a registration number
and the location of the testing site.

•

Your signed acceptance of, and agreement to be bound by, the Company’s standard
forms of Confidentiality and Nondisclosure, Noncompetition and Nonsolicitation,
and Employee Invention agreements.

•

Your signed agreement to abide by the Company’s Code of Business Conduct and
Ethics.

Prior Employment Agreements
You agree that you have fully disclosed to the Company any post-termination
obligations you may have with your current and prior employers, that your
employment with the Company will not violate any such obligations, and that as a
condition of your employment you will strictly comply with any such obligations,
including any obligation to maintain the confidentiality of your current and
prior employers’ confidential information.
Employment-At-Will
Your employment status with the Company will be that of an at-will employee.
Nothing in this offer of employment at-will shall be deemed to create a contract
of employment. This offer of employment is not for a fixed duration and may be
terminated at any time by either you or the Company with or without cause.
This offer expires May 10, 2019.
Rob, I am excited about our future at the Company and the potential of your
leadership, and I look forward to working with you. If you agree with the above
terms, please sign and date and return to me at your earliest convenience a copy
of this letter; the Confidentiality and Nondisclosure, Noncompetition and
Nonsolicitation, and Employee Invention agreements; and your agreement to abide
by the Company’s Code of Business Conduct and Ethics.
If you have any questions regarding your employment with Phibro, please feel
free to call me at 201-329-7097.
Sincerely,
/s/ Larry L. Miller
Larry L. Miller
Chief Operating Officer

Offer Accepted:
/s/ Rob Aukerman

Rob Aukerman
07-May-2019

Date


CC:

Lisa Escudero

[MISSING IMAGE: ft_healthyanimals-4c.jpg] [ft_healthyanimals-4c.jpg]
 


--------------------------------------------------------------------------------

 

[MISSING IMAGE: lg_phibro-4clr.jpg] [lg_phibro-4clr.jpg]
PHIBRO ANIMAL HEALTH CORPORATION
CONFIDENTIALITY AND NONDISCLOSURE AGREEMENT
For good and valuable consideration, including but not limited to my initial or
continued at-will employment by PHIBRO ANIMAL HEALTH CORPORATION, or any of its
subsidiaries or affiliates (collectively “PAHC”), I hereby acknowledge and
agree:
1.

In the course of my employment with PAHC, certain trade secrets or confidential
or proprietary information (“Protected Matters”) of PAHC may be disclosed to or
otherwise become known by me, including, but not limited to:

a.

Product and Technical Information: Product formulations, new and innovative
product ideas, research and development projects, investigations, experiments,
clinical trials, new business development, sketches, plans, drawings,
prototypes, methods, processes, formulae, compositions, raw materials,
inventions, machines, computer programs, research projects and other non-public
technical information, data, and techniques having value to PAHC.

b.

Financial and Business Information: Customer lists, mailing lists, specific
customer needs and requirements, leads and referrals to prospective customers,
pricing data, sources of supply, marketing, production or merchandising systems
and plans, cost information, commissions, fees, profits, sales, sales margins,
capital structure, operating results, borrowing arrangements, strategies and
plans for future business, pending projects and proposals, potential
acquisitions or divestitures, and other non-public business information, data
and techniques having value to PAHC.

c.

Personnel information: the identity and number of PAHC’s other employees, their
salaries, bonuses, benefits, skills, qualifications, and abilities.

The foregoing types of information belonging to third parties in the possession
of PAHC.
2.

Other than in carrying out my duties as an employee of PAHC in an authorized and
approved manner, I will not at any time during my employment, or after the
separation of my employment with PAHC (regardless of the reason for separation),
use for myself or others, or disclose or disseminate to others, any Protected
Matters. Nothing in this Agreement is intended to prohibit my discussing with
other employees, or with third parties who are not my future employers or PAHC’s
competitors, my wages, hours or other terms and conditions of employment.

3.

I agree that I will not disclose to PAHC, use for PAHC’s benefit, or induce PAHC
to use any trade secrets or confidential information I may possess or any
intellectual property belonging to any former employer or other third party.

4.

Upon separation of my employment with PAHC:

a.

I shall return to PAHC all documents relating to PAHC or to Protected Matters,
or obtained by me during the course of my employment with PAHC, and shall not
retain any copies of such documents. For the purpose of this Agreement,
“document” means, without limitation, any paper or other writing, any
electronically or digitally stored data or collection of data, and any item of
audio, video or graphic material, however recorded or reproduced. For any
equipment or devices owned by me or in my possession on which documents relating
to PAHC or to Protected Matters is stored or accessible, I shall, upon request
by PAHC, deliver such equipment or devices to PAHC so that any documents
relating to PAHC or to Protected Matters may be deleted or removed. I expressly
authorize PAHC’s designated representatives to access such

 


--------------------------------------------------------------------------------

 

equipment or devices for this limited purpose and shall provide any passwords or
access codes necessary to accomplish this task.
b.

This Agreement shall not apply to any information or materials that (i) is or
becomes available in the public domain through no fault of, or act, or failure
to act on my part, or (ii) is obtained by me on a non-confidential basis from
any third party that is lawfully in possession of such information or materials,
provided, that such third party is not in violation of a confidentiality
obligation to PAHC with respect to such information or materials.

5.

I shall notify any future or prospective employer of mine of the existence of
this Agreement. I further agree that PAHC may inform any future or prospective
employer of mine of the existence of this Agreement

6.

Note: 18 U.S.C. § 1833(b)(1) states: “An individual shall not be held criminally
or civilly liable under any Federal or State trade secret law for the disclosure
of a trade secret that — (A) is made — (i) in confidence to a Federal, State, or
local government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.” Further 18 U.S.C.
§ 1833(b)(2) states: “An individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual — (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.” Notwithstanding anything in this Agreement to the
contrary, disclosures in compliance with 18 U.S.C. § 1833(b) are expressly
permitted by this Agreement.

7.

Nothing in this Agreement prohibits me from reporting possible violations of
United States federal law or regulation to any governmental agency or entity,
including but not limited to, the United States Department of Justice, the
United States Securities and Exchange Commission, the United States Congress,
and any Inspector General of any United States federal agency, or making other
disclosures that are protected under the whistleblower provisions of United
States federal, state or local law or regulation; provided, that I will use my
reasonable best efforts to (i) disclose only information that is reasonably
related to such possible violations or that is requested by such agency or
entity, and (ii) request that such agency or entity treat such information as
confidential. I understand that I do not need the prior authorization from PAHC
to make any such reports or disclosures and I am not required to notify PAHC
that I have made such reports or disclosures. This Agreement does not limit my
right to receive an award for information provided to any governmental agency or
entity.

8.

The unenforceability of any provision or portion of this Agreement shall not
impair or affect the enforceability of any other provision or portion of this
Agreement. If any provision or portion of this Agreement is declared illegal or
unenforceable by any court of competent jurisdiction, that provision or portion
shall be deemed modified so as to render it enforceable.

9.

THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW JERSEY WITHOUT
REGARD FOR CONFLICTS OF LAWS PRINCIPLES. ANY ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT AND MY EMPLOYMENT SHALL BE BROUGHT EXCLUSIVELY IN THE STATE OR
FEDERAL COURTS OF NEW JERSEY. I EXPRESSLY CONSENT TO VENUE IN, AND THE PERSONAL
JURISDICTION OF, THE STATE AND FEDERAL COURTS LOCATED IN NEW JERSEY FOR ANY
LAWSUIT ARISING FROM OR RELATING TO THIS AGREEMENT.

10.

This Agreement does not alter the status of my employment as an at-will employee
of PAHC.

11.

I understand PAHC is engaged in a highly competitive business and that its
competitive position depends upon its ability to maintain the confidentiality of
the Protected Matters, which were developed, compiled and acquired by PAHC at
its great effort and expense. I further acknowledge and agree that compliance
with the provisions of this Agreement is necessary to protect the Protected
Matters, business and goodwill of PAHC, and that any breach of this Agreement
will

 


--------------------------------------------------------------------------------

 

result in irreparable and continuing harm to PAHC, for which money damages may
not provide adequate relief. In the event of breach or threatened breach of this
Agreement, PAHC shall have full rights to injunctive relief, in addition to any
other existing rights and remedies, without requirement of posting bond.
12.

The terms of this Agreement shall survive the separation of my employment with
PAHC.

13.

This Agreement shall be binding upon me and my personal representatives and
successors in interest, and shall inure to the benefit of PAHC, its successors
and assigns.

14.

This Agreement constitutes the entire agreement between PAHC and me with respect
to the subject matter of this Agreement, and supersedes all prior agreements
between us relating to the same subject matter. Any waiver of a breach of any
provision of this Agreement by PAHC shall not be construed as a waiver of any
other breach of this Agreement, and no failure or delay by PAHC in exercising
any right under this Agreement shall operate as a waiver of any breach by me.
This Agreement cannot be changed except by written agreement of PAHC and me.

I have read, understand and consent to the above Agreement.
By:

      /s/ Rob Aukerman


Employee Signature
      Rob Aukerman

Employee Name (please print)
      07-May-2019

Date
   

 


--------------------------------------------------------------------------------

 

[MISSING IMAGE: lg_phibro-4clr.jpg] [lg_phibro-4clr.jpg]
PHIBRO ANIMAL HEALTH CORPORATION
EMPLOYEE INVENTION AGREEMENT
For good and valuable consideration, including but not limited to my initial or
continued at-will employment by PHIBRO ANIMAL HEALTH CORPORATION, or any of its
subsidiaries or affiliates (collectively “PAHC”), I hereby acknowledge and
agree:
1.

During my employment with PAHC, and for a period of one year after my separation
of employment regardless of reason, I shall promptly disclose in writing to PAHC
all Inventions that:

a.

result from any work performed on behalf of PAHC, or pursuant to a suggested
research project by PAHC, or

b.

relate in any manner to the existing or stated contemplated business of PAHC, or

c.

result from the use of PAHC’s time, material, employment or facilities.

For purposes of this Agreement, “Inventions” shall mean all works of authorship,
inventions, discoveries, improvements, developments, and innovations, whether
patentable, copyrightable, trademarkable, or not, conceived in whole or in part
by the undersigned or through the assistance of the undersigned, and whether
conceived or developed during working hours or not and whether conceived
individually or jointly.
2.

I agree to assign, and do hereby assign, to PAHC, its successors and assigns,
all right, title and interest to each and every Invention, whether or not such
Invention is a “work for hire” as that term is defined in the United States
Copyright Act. I understand and agree that the decision whether or not to
commercialize or market any Invention developed by me solely or jointly with
others is within PAHC’s sole discretion and for PAHC’s sole benefit and that no
royalty will be due to me as a result of PAHC’s efforts to commercialize or
market any such Invention.

3.

I agree to assist PAHC, or its designee, at PAHC’s expense, in every proper way
to secure PAHC’s rights in the Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating thereto in any and all
countries, including, but not limited to, the disclosure to PAHC of all
pertinent information and data with respect thereto, the execution of all
applications, specifications, oaths, assignments and all other instruments which
PAHC shall deem necessary in order to apply for and obtain such rights and in
order to assign and convey to PAHC, its successors, assigns, and nominees the
sole and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement. If PAHC is unable because of
my mental or physical incapacity or for any other reason to secure my signature
to apply for or to pursue any application for any United States or foreign
patents or copyright registrations covering Inventions or original works of
authorship assigned to PAHC as above, then I hereby irrevocably designate and
appoint PAHC and its duly authorized officers and agents as my agent and
attorney in fact, to act for and in my behalf and stead to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.

4.

I understand that the provisions of this Agreement requiring assignment of
Inventions to PAHC shall not apply to any Inventions that are not within the
scope of Paragraph 1.a, b or c above (collectively “Outside Discoveries).

 


--------------------------------------------------------------------------------

 

I will advise PAHC promptly in writing of any Outside Discoveries, including
those listed below which I claim were conceived or reduced to practice before
the date of this Agreement:
Outside Discoveries: NONE
5.

I shall notify any future or prospective employer of mine of the existence of
this Agreement. I further agree that PAHC may inform any future or prospective
employer of mine of the existence of this Agreement.

6.

The unenforceability of any provision or portion of this Agreement shall not
impair or affect any other provision or portion of this Agreement. If any
provision or portion of this Agreement is declared illegal or unenforceable by
any court of competent jurisdiction, that provision or portion shall be deemed
modified so as to render it enforceable.

7.

THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW JERSEY WITHOUT
REGARD FOR CONFLICTS OF LAWS PRINCIPLES. ANY ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT AND MY EMPLOYMENT SHALL BE BROUGHT EXCLUSIVELY IN THE STATE OR
FEDERAL COURTS OF NEW JERSEY. I EXPRESSLY CONSENT TO VENUE IN, AND THE PERSONAL
JURISDICTION OF, THE STATE AND FEDERAL COURTS LOCATED IN NEW JERSEY FOR ANY
LAWSUIT ARISING FROM OR RELATING TO THIS AGREEMENT.

8.

This Agreement does not alter the status of my employment as an at-will employee
of PAHC.

9.

This Agreement does not alter my obligations to maintain the confidentiality of
PAHC protected information or my obligations under the PAHC Confidentiality and
Nondisclosure Agreement.

10.

I acknowledge and agree that compliance with the provisions of this Agreement is
necessary to protect the business of PAHC, and that any breach of this Agreement
will result in irreparable and continuing harm to PAHC, for which money damages
may not provide adequate relief. In the event of breach or threatened breach of
this Agreement, PAHC shall have full rights to injunctive relief, in addition to
any other existing rights and remedies, without requirement of posting bond.

11.

The terms of this Agreement shall survive my separation of employment with PAHC.

12.

This Agreement shall be binding upon me and my personal representatives and
successors in interest, and shall inure to the benefit of PAHC, its successors
and assigns.

13.

This Agreement constitutes the entire agreement between PAHC and me with respect
to the subject of this Agreement, and supersedes all prior agreements between us
relating to the same subject matter. Any waiver of a breach of any provision of
this Agreement by PAHC shall not be construed as a waiver of any other breach of
the Agreement, and no failure or delay by PAHC in exercising any right under
this Agreement shall operate as a waiver of any breach by me. This Agreement
cannot be changed except by written agreement of PAHC and me.

I have read, understand and consent to the above Agreement.
By:

      /s/ Rob Aukerman


Employee Signature
      Rob Aukerman

Employee Name (please print)
      07-May-2019

Date
   

 


--------------------------------------------------------------------------------

 

[MISSING IMAGE: lg_phibro-4clr.jpg] [lg_phibro-4clr.jpg]
PHIBRO ANIMAL HEALTH CORPORATION
NONCOMPETITION AND NONSOLICITATION AGREEMENT
In consideration of my initial or continued employment by PHIBRO ANIMAL HEALTH
CORPORATION, or any of its subsidiaries or affiliates (collectively “PAHC”), my
access to and provision with PAHC’s confidential information and trade secrets
under the terms and conditions of my Confidentiality and Nondisclosure Agreement
with PAHC, and for other good and sufficient consideration, I hereby acknowledge
and agree:
1.

During my employment with PAHC and for a period of one year after my separation
of employment regardless of the reason, I shall not:

a.

Directly or indirectly (i) be employed by or (ii) be engaged to perform work in
a capacity similar to the position(s) I held with PAHC on behalf of, any firm
engaged in any business: (A) that is a direct competitor with PAHC’s business in
those geographic regions or territories in which PAHC marketed its products or
had sales during the twelve-month period prior to the separation of my
employment at PAHC, or (B) which PAHC has plans to enter during the twelve-month
period following the separation of my employment with PAHC of which I was aware
during the term of my employment with PAHC.

b.

Directly or indirectly, or in any capacity, on my own behalf or on behalf of
another, undertake or assist in the servicing or solicitation of any customer or
prospective customer for the purpose of selling products or services of the type
for which I had (i) responsibility, (ii) knowledge of or (iii) access to
confidential information and trade secrets, while employed by PAHC. This
restriction (A) shall apply only to those customers or prospective customers of
PAHC with whom I came into contact during the 24-month period prior to the date
of my separation of employment with PAHC. (B) shall not restrict me from
engaging in the solicitation of any customer or prospective customer for the
purpose of selling products or services that are not directly competitive with
PAHC products or services, and (C) shall not restrict me from being engaged by a
customer to provide consulting services to such customer so long as I am not
acting on behalf of a PAHC competitor. For the purposes of this section, the
term “contact” means interaction between the customer and me which takes place
to further the business relationship, or making sales to or performing services
for the customer on behalf of PAHC. For purposes of this section, the term
“contact” with respect to a “prospective” customer means interaction between a
potential customer and me which takes place to obtain the business of the
potential customer on behalf of PAHC.

c.

Directly or indirectly solicit any employee of PAHC to leave the employ of PAHC
or to violate the terms of his or her employment arrangement with PAHC. This
restriction shall apply only to those employees of PAHC with whom I came into
contact during the 24-month period prior to the date of my separation of
employment with PAHC.

2.

For the purposes of this Agreement, I understand that, as of July 1, 2017, PAHC
is engaged in businesses which include but are not limited to manufacturing
and/or marketing of pharmaceutical and nutritional products for animals
(including but not limited to medicated and non-medicated feed additives and
vaccines), and manufacturing and/or marketing specialty chemicals including
products used in ethanol-production, surface finishing and coating materials,
and personal care ingredients. I further understand that, for the purposes of
this Agreement, from time to time the businesses engaged in by PAHC may change
from this description.

 


--------------------------------------------------------------------------------

 

3.

For a period of one year following the separation of my employment from PAHC,
regardless of reason, I shall notify any future or prospective employer of mine
of the existence of this Agreement, and I further agree that PAHC may inform any
future or prospective employer of mine of the existence of this Agreement.

4.

The unenforceability of any provision or portion of this Agreement shall not
impair or affect the enforceability of any other provision or portion of this
Agreement. If any provision or portion of this Agreement is declared illegal or
unenforceable by any court of competent jurisdiction, that provision or portion
shall be deemed modified so as to render it enforceable.

5.

THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE STATE OF NEW JERSEY WITHOUT
REGARD FOR CONFLICTS OF LAWS PRINCIPLES. ANY ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT AND MY EMPLOYMENT SHALL BE BROUGHT EXCLUSIVELY IN THE STATE OR
FEDERAL COURTS OF NEW JERSEY. I EXPRESSLY CONSENT TO VENUE IN, AND THE PERSONAL
JURISDICTION OF, THE STATE AND FEDERAL COURTS LOCATED IN NEW JERSEY FOR ANY
LAWSUIT ARISING FROM OR RELATING TO THIS AGREEMENT.

6.

This Agreement does not alter the status of my employment as an at-will employee
of PAHC.

7.

I understand PAHC is engaged in a highly competitive business and that its
competitive position depends upon its ability to maintain the confidentiality of
its confidential information, proprietary information, and trade secrets, which
were developed, compiled and acquired by PAHC at its great effort and expense. I
further acknowledge and agree that compliance with the provisions of this
Agreement and PAHC’s Confidentiality and Nondisclosure Agreement is necessary to
protect the confidential information, proprietary information, and trade
secrets, business and goodwill of PAHC, and that any breach of this Agreement
will result in irreparable and continuing harm to PAHC, for which money damages
may not provide adequate relief. Accordingly, in the event of a breach or
threatened breach of this Agreement, PAHC shall have full rights to injunctive
relief, in addition to any other existing rights and remedies, without
requirement of posting bond.

8.

The terms of this Agreement shall survive my separation of employment with PAHC.

9.

This Agreement shall inure to the benefit of PAHC, its successors and assigns.

10.

This Agreement constitutes the entire agreement between PAHC and me with respect
to the subject of this Agreement and supersedes all prior agreements between us
relating to the same subject matter, except the Confidentiality and
Nondisclosure Agreement between PAHC and me, which is incorporated herein by
reference. Any waiver of a breach of any provision of this Agreement by PAHC
shall not be construed as a waiver of any other breach of this Agreement, and no
failure or delay by PAHC in exercising any right under this Agreement shall
operate as a waiver of any breach by me. This Agreement cannot be changed except
by written agreement of PAHC and me, wherein specific reference is made to this
Agreement.

I have read, understand and consent to the above Agreement.
By:

/s/ Rob Aukerman


Employee Signature
      Rob Aukerman

Employee Name (please print)
      07-May-2019

Date
   


 


--------------------------------------------------------------------------------